Citation Nr: 1023416	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-19 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to additional compensation payable for a dependent 
spouse, prior to November 1, 2007. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel











INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1984.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania, which assigned an effective date 
of November 1, 2007 for the award of additional compensation for 
the Veteran's dependent spouse. 

As the RO's April 2008 correspondence indicates, the Veteran's 
late notification to the RO of his change in marital status 
specifically involving a February 2003 divorce from L.L.R., 
created a retroactive overpayment in disability compensation 
benefits, inasmuch as the Veteran should have been paid at the 
lesser rate for a single veteran with no dependents from            
March 2003 through October 2007 (when he notified VA of his 
remarriage). Meanwhile, in March 2009 correspondence the 
Veteran's statements may be reasonably construed as a claim for 
waiver of overpayment of the resultant indebtedness calculated at 
$5,256. The claim for waiver of overpayment        has not yet 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ). Therefore, the Board does not have jurisdiction over the 
claim, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.	The Veteran was divorced from L.L.R. in February 2003. He 
married S.A.P. in September 2003.

2.	Through an October 2007 VA Form 21-0538, Status of 
Dependents Questionnaire, the Veteran notified the RO of his 
change in marital status. 



CONCLUSION OF LAW

The criteria are not met for the assignment of an effective date 
prior to November 1, 2007 for the payment of additional 
compensation benefits for the Veteran's spouse. 38 U.S.C.A. § 
5110(f) (West 2002 & Supp. 2009); 38 C.F.R. § 3.401(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

However, the VCAA has been held not to apply where a case may be 
resolved as a matter of application of relevant law, without need 
for further inquiry into the underlying factual background. 38 
U.S.C.A. § 5103A. See also Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) 
(holding that the VCAA was inapplicable to a matter of pure 
statutory interpretation). This present case falls within this 
categorization, as the outcome is dispositive upon application of 
the law and regulations governing assignment of effective dates. 
Moreover, there is no further factual development that could 
possibly be warranted at this stage. Accordingly, the VCAA does 
not apply in the instant matter.

Applicable law provides that a Veteran who is entitled to 
compensation, and whose disability is rated not less than 30 
percent, shall be entitled to additional compensation for 
dependents. 38 U.S.C.A. § 1115.

An award of additional compensation for dependents based on the 
establishment of a rating in the percentage specified by law for 
that purpose shall be payable from the effective date of such 
rating, but only if proof of dependents is received within one 
year from the date of notification of such rating action. 38 
U.S.C.A. § 5110(f).

Regarding an award of additional compensation for dependents, the 
implementing regulation provides that the effective date will be 
the latest of the following dates: 

(1) Date of claim. This term means the following, listed in 
their order of applicability (i) Date of veteran's marriage, 
or birth of his or her child, or, adoption of a child, if 
the evidence of the event is received within one year of the 
event; otherwise (ii) Date notice is received of the 
dependent's existence, if evidence is received within one 
year of the Department of Veterans Affairs request; 

(2) Date dependency arises; 

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within one year 
of notification of such rating action; 

(4) Date of commencement of veteran's award.  

38 C.F.R. § 3.401(b).

Since the RO's issuance of a March 1993 rating decision, the 
Veteran has been in receipt of service-connected disability 
compensation at the overall combined level of 60 percent. At that 
time, he was disbursed monthly monetary benefits at the 
designated rate for a veteran with a dependent spouse, based on 
his marriage          to L.L.R. He continued to receive benefits 
at this rate for several years.

In October 2007, the Veteran provided a completed VA Form 21-
0538, Status of Dependents Questionnaire upon which he listed a 
different individual as his dependent spouse, S.A.P. 

In April 2008 correspondence to the Veteran, the RO pointed out 
the discrepancy in information it had regarding marital status, 
and requested that the Veteran clarify this situation through 
filing a VA Form 21-868C, Declaration of Status of Dependents. 
The Veteran did so that month, explaining that he had divorced 
L.L.R. in February 2003, and married S.A.P. in September 2003. 
(To add to some initial confusion in this case, S.A.P. was also 
the Veteran's first wife. They were divorced in 1989, but had now 
married for the second time in 2003). 

In August 2008 correspondence, the RO notified the Veteran that 
it had removed L.L.R. as an additional qualifying dependent 
retroactively from the date of their divorce in February 2003. 
The Veteran was informed that this would retroactively create an 
overpayment, as after February 2003 he should have been paid at 
the rate for a single veteran with no dependents. 

In a December 2008 decision, the RO informed the Veteran of the 
addition of S.A.P. as a dependent spouse, with the effective date 
of November 1, 2007 for this action, and attendant payment of 
benefits at an increased monthly rate. This effective date 
represented the first day of the month following the Veteran's 
notification to the RO of his marriage to S.A.P.

The Veteran now disputes the RO's decision to assign an effective 
date of November 1, 2007 for the addition of S.A.P. as a 
dependent, claiming that the proper date would have been October 
1, 2003, the first day of the month following his marriage to 
S.A.P. 


Having reviewed the case circumstances in light of applicable 
law, the Board must deny the claim for an earlier effective date 
for addition of S.A.P. as a dependent spouse. The law clearly 
delineates that the date of the Veteran's marriage to S.A.P. 
would not constitute the same date of dependent spouse status, 
given that                  the Veteran did not provide 
notification of this fact within one-year of the event. Rather, 
the RO was not informed of their marriage until four years later 
in    October 2007. So under the pertinent guidelines, the date 
of dependency status must be when VA learned of the dependent's 
existence. See 38 C.F.R. § 3.401(b)(1). 
 
The Board is aware that the Veteran and S.A.P. had been married 
for several years prior to October 2007, but this does not change 
the fact that notification of their marriage to the RO was not 
forthcoming until many years thereafter. The RO        could not 
be expected to act upon information not reasonably provided in a 
timely manner. The applicable law governing the award of 
additional compensation for dependents is binding and dispositive 
upon this case outcome. See 38 U.S.C.A.       § 7104(c). It 
nonetheless warrants mention that the claim which has been 
referred directly to the RO of waiver of indebtedness of the 
resultant overpayment created by the Veteran's late notification 
of his change in marital status may still ultimately be of 
benefit in providing some equitable basis for recovery, in whole 
or in part. 

As to the instant matter of an earlier effective date for the 
addition of a dependent spouse, however, this claim is being 
denied. Where, as here, the law is dispositive, the claim must be 
denied for lack of legal merit. See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

The claim for additional compensation payable for a dependent 
spouse, prior to November 1, 2007, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


